Fourth Court of Appeals
                                           San Antonio, Texas

                                      MEMORANDUM OPINION
                                               No. 04-19-00460-CR

                                        IN RE Franklin Robert ELKINS

                                        Original Mandamus Proceeding 1

PER CURIAM

Sitting:            Sandee Bryan Marion, Chief Justice
                    Irene Rios, Justice
                    Beth Watkins, Justice

Delivered and Filed: July 24, 2019

PETITION FOR WRIT OF MANDAMUS DISMISSED FOR WANT OF JURISDICTION

           On July 8, 2019, relator filed a motion for leave to file a petition for writ of mandamus.

No leave is required to file a petition for writ of mandamus; therefore, we deny the motion for

leave to file as moot.

           In his petition for writ of mandamus, relator seeks to compel the Board of Pardons and

Paroles to annul or vacate a March 25, 2019 panel decision and to reconsider the decision en banc.

This court’s mandamus jurisdiction does not extend to the Board of Pardons and Paroles. See TEX.

GOV’T CODE § 22.221(a), (b). Therefore, we dismiss his petition for want of jurisdiction.

                                                            PER CURIAM

Do not publish




1
    This proceeding arises from a parole panel decision by the State of Texas Board of Pardons and Paroles.